                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                               ROANOKE DIVISION

                                               )
DR. MARK E. VAN DYKE,                          )
                                               )
       Plaintiff,                              )
                                               )
               v.                              )
                                               )
WAKE FOREST UNIVERSITY                         )                  7:21cv290
                                                             No. ________________
HEALTH SCIENCES; KERANETICS,                   )
INC.; VIRTUE LABS, LLC; LUKE                   )
BURNETT; KIM WESTMORELAND; and                 )
CHARLES W. “TODD” JOHNSON,                     )
                                               )
       Defendants.                             )
                                               )

                                  NOTICE OF REMOVAL

       Defendant KeraNetics, Inc. (“KeraNetics”) hereby removes the above-captioned matter

under 28 U.S.C. §§ 1441 and 1446 to this Court from the Circuit Court for the County of

Montgomery (the “State Court”).

                                       BACKGROUND

       1.      Plaintiff Dr. Mark E. Van Dyke (“Plaintiff”) filed this lawsuit in the State Court

on or about May 15, 2020. A copy of Plaintiff’s May 2020 Complaint is attached as Exhibit A.

The parties to that May 2020 Complaint are the same as the parties listed above in the caption,

except that Plaintiff named KeraNetics, LLC—rather than KeraNetics, Inc.—as a Defendant.

       2.      On or about June 22, 2020, the State Court entered an Order Allowing Amended

Complaint. The State Court noted in that Order that “[s]ervice on Defendants has not been

requested or attempted.” The Court also explained that Plaintiff “discovered that KeraNetics,

LLC was merged into another corporate entity and then renamed KeraNetics, Inc., which is the

successor-in-interest entity to the previously named KeraNetics, LLC.”         In the proposed




       Case 1:21-cv-00627-CCE-JLW Document 1 Filed 05/12/21 Page 1 of 5
Amended Complaint, Plaintiff “named the current successor-in-interest legal entity, KeraNetics,

Inc., in place of the previously named KeraNetics, LLC, as Defendant.” A copy of the Order

Allowing Amended Complaint is attached as Exhibit B.

       3.      On or about June 22, 2020, Plaintiff filed an Amended Complaint in this action.

A copy of Plaintiff’s Amended Complaint is attached as Exhibit C.

       4.      On or about May 7, 2021, the State Court issued Summonses for KeraNetics and

the other Defendants.

       5.      This Court has jurisdiction over this action under 28 U.S.C. § 1332(a). Complete

diversity exists between Plaintiff and Defendants, and the amount in controversy exceeds

$75,000.

       6.      There is complete diversity because Plaintiff is a citizen of Arizona, and none of

the Defendants is an Arizona citizen.

       7.      Plaintiff is a resident of Pima County, Arizona. Plaintiff alleges in the Amended

Complaint that, as of June 22, 2020, he was “an individual residing in the County of

Montgomery, Virginia, who is an Associate Professor of Biomedical Engineering at Virginia

Polytechnic Institute and State University.” Am. Compl. ¶ 1. In August 2020, however, the

University of Arizona College of Engineering, in Pima County, announced that Plaintiff is

“joining the college as the associate dean for research.” The University of Arizona College of

Engineering likewise announced on September 9, 2020, that it had “welcomed Mark Van Dyke

as the associate dean for research, with a joint appointment in biomedical engineering.”

Plaintiff’s University of Arizona biography states under “Work Experience” that his relationship

with Virginia Polytechnic Institute and State University lasted “2012 – 2020,” while his

relationship with the University of Arizona, Tucson, Arizona began in “2020” and is “Ongoing.”




                                               2


       Case 1:21-cv-00627-CCE-JLW Document 1 Filed 05/12/21 Page 2 of 5
Consistent with those announcements and that biography, Plaintiff co-purchased a residence in

Pima County in 2020, which residence he continues to co-own.

       8.      Defendant Wake Forest University Health Sciences is (and since the filing of this

action has been) a non-profit corporation incorporated in North Carolina that has (and since the

filing of this action has had) its principal place of business in Winston-Salem, North Carolina.

See Am. Compl. ¶ 2.

       9.      Defendant KeraNetics, Inc. is (and since the filing of this action has been)

incorporated in Delaware and has (and since the filing of this action has had) its principal place

of business in Winston-Salem, North Carolina. See Am. Compl. ¶ 3.

       10.     Defendant Virtue Labs, LLC, is (and since the filing of this action has been) “a

Delaware limited liability company that is registered and authorized to transact business in North

Carolina and that has its principal place of business in Raleigh, North Carolina.” Am. Compl. ¶

4. On information and belief, all of Virtue Labs’ members are (and since the filing of this action

have been) residents of states other than Arizona; Virtue Labs has (and since the filing of this

action has had) no member that is an Arizona resident.

       11.     Defendant Luke Burnett “is [and since the filing of this action has been] a natural

person, citizen and resident of North Carolina.” Am. Compl. ¶ 5.

       12.     Defendant Kim Westmoreland “is [and since the filing of this action has been] a

natural person, citizen and resident of North Carolina.” Am. Compl. ¶ 6.

       13.     Defendant Charles W. “Todd” Johnson “is [and since the filing of this action has

been] a natural person, citizen and resident of North Carolina.” Am. Compl. ¶ 7.




                                                3


       Case 1:21-cv-00627-CCE-JLW Document 1 Filed 05/12/21 Page 3 of 5
       14.     The Amended Complaint establishes that the amount in controversy exceeds the

sum or value of $75,000, exclusive of interest and costs. For example, Plaintiff demands

“compensatory damages . . . in an amount not less than $146,000,000.” Am. Compl. ¶ 47.

       15.     Venue is proper in this Court under 28 U.S.C. § 1441(a) because the Circuit Court

for the County of Montgomery is located within the Western District of Virginia.

       16.     Pursuant to 28 U.S.C. § 1446(d), KeraNetics will promptly give written notice of

this removal to all adverse parties and will file a copy of this Notice of Removal with the Circuit

Court for the County of Montgomery.

       17.     This Notice of Removal is timely filed under 28 U.S.C. § 1446(b) because

KeraNetics has not yet been served with the Complaint, Amended Complaint, or Summonses.

Indeed, KeraNetics has no knowledge that any other Defendant has been served with the

Complaint, Amended Complaint, or Summonses.

       18.     KeraNetics intends to file a motion under Federal Rule of Civil Procedure 12(b)

within the period allowed by Federal Rule of Civil Procedure 81(c)(2). Consistent with Federal

Rule of Civil Procedure 12(h), KeraNetics preserves all defenses, including (without limitation)

the defense of lack of personal jurisdiction.



       Dated: May 12, 2021                      Respectfully submitted,

                                                /s/ Lela M. Ames
                                                Lela M. Ames (VSB No. 75932)
                                                WOMBLE BOND DICKINSON (US) LLP
                                                1200 Nineteenth Street, N.W., Suite 500
                                                Washington, DC 20036
                                                Telephone: 202-857-4427
                                                Facsimile: 202-261-0029
                                                Email: Lela.Ames@wbd-us.com

                                                Counsel for KeraNetics, Inc.



                                                   4


       Case 1:21-cv-00627-CCE-JLW Document 1 Filed 05/12/21 Page 4 of 5
                               CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing Notice of Removal with the Clerk

of Court using the CM/ECF system.

       I hereby further certify that a copy of the foregoing Notice of Removal was served by

U.S. mail on the following counsel of record:

       James R. Creekmore
       The Creekmore Law Firm PC
       318 N. Main Street
       Blacksburg VA 24060

       Counsel for Plaintiff

       Dated: May 12, 2021




                                            /s/ Lela M. Ames
                                            Lela M. Ames




                                                5


       Case 1:21-cv-00627-CCE-JLW Document 1 Filed 05/12/21 Page 5 of 5
